Citation Nr: 0807233	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  94-42 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

None


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active duty service from September 
1972 to August 1973 and from February 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1993 rating decision of the 
Department of Veterans Affairs (VA), Boston, Massachusetts, 
Regional Office (RO) that, inter alia, denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder.

When this matter was last before the Board in January 2004, 
it was remanded to the RO via the Appeals Management Center 
(AMC) for additional development and readjudication. 
Following the completion of the requested development, a 
supplemental statement of the case was issued in August 2007, 
and the case was returned to the Board.  

In January 2007, the veteran's representative submitted new 
claims of entitlement to service connection for lumbar strain 
and "sciatic nerve," as well as a claim for an increased 
disability rating for sinusitis.  This information is 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

One of the primary purposes of the January 2004 remand was to 
assist the veteran in obtaining evidence that could be used 
in the corroboration of the alleged personal assaults that 
the veteran believes were responsible for causing post-
traumatic stress disorder.  To that end, the Board requested 
that the RO implement the special evidentiary procedures that 
were enacted by VA for post-traumatic stress disorder claims 
based on personal assault contained in VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III,  5.14(c).  To that end, the RO was 
asked to conduct a review of the veteran's claim in light of 
those established evidentiary procedures pertaining to such 
personal assault stressors.  As part of this review, the 
Board specifically directed that the RO should "at the very 
least, obtain the veteran's personnel file for his initial 
period of service and associate that file with the claims 
folder."  The AMC undertook the directives set out in the 
Board's January 2004 remand on behalf of the RO.  

In response to their request for the veteran's personnel file 
for his initial period of service, in August 2005, the AMC 
obtained two packs of personnel records that they identified 
as being the veteran's "military personnel file" in the 
August 2007 supplemental statement of the case  In the same 
supplemental statement of the case, the AMC stated that there 
was no indication in those records of any incident or change 
in the veteran's performance that could possibly corroborate 
the veteran's claimed stressor.  Critically, however, the two 
packs of personnel records obtained by the AMC in August 2005 
were not the veteran's personnel records, but were the 
records of another veteran, B.A.G., [redacted].  

It is incumbent upon the AMC on behalf of the RO to make 
another attempt to obtain the veteran's personnel file for 
his initial period of service.  The claims file must be 
returned based upon the failure to complete the requested 
development in compliance with the Board's previous remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This case is REMANDED to the RO via the AMC for the 
following:

1.  Make another attempt to obtain the 
veteran's personnel file for his initial 
period of service and associate that file 
with the claims folder.  Document the 
completion of that review and any actions 
taken as a result thereof.  

2.  After all indicated development has 
been undertaken, prepare a memorandum for 
the file stating which stressors, if any, 
have been verified.

3.  If, and only if, stressors are 
verified or otherwise established, the 
veteran should be scheduled for a VA 
psychiatric examination in order to 
determine whether he has post-traumatic 
stress disorder, and, if so, whether it is 
related to any established stressors in 
service.  38 U.S.C.A. § 5103A(d).  Prior 
to conducting the examination, the 
examiner should be given a copy of this 
remand and the veteran's claims folder and 
should review the veteran's medical 
history, and the RO's memorandum detailing 
which stressors have been verified for 
purposes of this claim.  The diagnosis 
should be in accordance with the American 
Psychiatric Association's: Diagnostic and 
Statistical Manual of Mental Disorders-IV.  
All necessary special studies or tests, 
including appropriate psychological 
testing and evaluation, should be 
accomplished.  

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for post-traumatic stress disorder 
contained in DSM-IV, and if he meets such 
criteria, whether post-traumatic stress 
disorder can be related to the stressor 
or stressors reported and established, 
based on the RO's memorandum, as having 
occurred during the veteran's active 
service. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Thereafter, consider all of the 
evidence of record, including any records 
received subsequent to the August 2007 
supplemental statement of the case and 
readjudicate the veteran's claim.  If a 
complete grant of the claim remains 
denied, the appellant should be provided 
a supplemental statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



